GREMILLION, Judge.
hThe Louisiana Board of Pharmacy (the Board) filed a supervisory writ in this matter. Thereafter, the Board filed an appeal in 17-66. Both sought the reversal of the trial court’s motion to compel the Board to provide information to the defendants-ap-pellees, the Gachassin Law Firm and Julie Ann Savoy (Gachassin). Gachassin filed a motion to dismiss the writ application, which we denied. We granted the writ application for the limited purpose of ordering the consolidation of the writ with the appeal. We affirm the trial court’s ruling as set forth in the opinion rendered in in 17-66.
WRIT CONSOLIDATED WITH APPEAL.